COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00142-CR

Erik Jonathan Carrasco                  §    From County Criminal Court No. 8

                                        §    of Tarrant County (1471572)

v.                                      §    January 4, 2018

                                        §    Opinion by Justice Walker

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment and bill of costs. The trial court’s

judgment and bill of costs are modified to subtract the $100 emergency-services

cost from the $487.10 total court costs assessed, leaving $387.10 in total court

costs. It is ordered that the judgment and bill of costs of the trial court are

affirmed as modified.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Sue Walker____________________
                                       Justice Sue Walker